UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-169066 TUNDRA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 27-2019656 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) irginia, 8th Floor, Reno, Nevada 89501 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 25,940,000 shares of common stock, $0.0001 par value, issued and outstanding as of September 8, 2011. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets July 31, 2011 (unaudited), and April 30, 2011 3 Statements of Operations (unaudited) for the three month periods ended July 31, 2011 and 2010 and for the period from inception on September 16, 2009 to July 31, 2011 4 Statements of Cash Flows (unaudited)for the three month periods ended July 31, 2011 and 2010 and for the period from inception on September 16, 2009 to July 31, 2011 5 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II – Other Information 15 Item 1.Legal Proceedings 15 Item 1A.Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 Item 1.Financial Statements. TUNDRA GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) July 31, April 30, ASSETS Current Assets Cash $ $ Prepaid Expenses Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Stockholders' Equity Common Stock, Par Value $.0001 Authorized 100,000,000 shares, 25,940,000 shares issued and outstanding at July 31, 2011 (April 30, 2011 – 25,940,000) Additional Paid-In Capital Subscriptions Receivable - ) Deficit Accumulated Since Inception of Exploration Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 TUNDRA GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since September 16, 2009 For the Three Months Ended Inception of July 31, Exploration Stage Revenues $ — $ — $ — Cost of Revenues — — — Gross Margin — — — Expenses Mineral Property Exploration Expenditures General and Administrative Net Loss from Operations ) ) Other Income (Expense) Interest — — — Net Other Income (Expense) — — — Write-down of Mineral Property Acquisition Payments ) ) ) Net Loss $ ) $ ) $ ) Basic and Diluted loss per Share $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 TUNDRA GOLD CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since September 16, 2009 Inception of For the Three Months Ended July 31 Exploration Stage CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Write-down of Mineral Property Acquisition Costs Change in Operating Assets and Liabilities (Increase) Decrease in Prepaid Expenses 51 Increase (Decrease) in Accounts Payable andAccrued Liabilities Net Cash Used in Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Mineral Property Acquisition Costs ) Net Cash Used in Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the Sale of Common Stock — Collection of Subscriptions Receivable — Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period — Cash and Cash Equivalents at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. 5 TUNDRA GOLD CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Cumulative Since September 16, 2009 For the Three Months Ended Inception of July 31, July 31, Exploration Stage SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
